Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 1 of 20



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.

  DANIEL MONCADA,

         Plaintiff,

  vs.


  FOODFIRST GLOBAL RESTAURANTS,
  INC., d/b/a BRIO TUSCAN GRILLE, a
  foreign for-profit corporation,

        Defendant.
  _____________________________________/

                                            COMPLAINT

         Plaintiff DANIEL MONCADA, through undersigned counsel, sues Defendant,

  FOODFIRST GLOBAL RESTAURANTS, INC., d/b/a BRIO TUSCAN GRILLE, a foreign for-

  profit corporation, and alleges as follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

  includes equal access to internet Mobile Website for services to order and secure information about

  Defendant’s restaurants online. This is also an action for declaratory and injunctive relief to

  prevent the continuing act of trespass against the Plaintiff’s personal property (his handheld mobile

  smartphone device, hereinafter referred to as “mobile device”), and for compensatory damages to

  Plaintiff for such trespass. Remedies provided under common law for trespass are not exclusive

  and may be sought in connection with suits brought under the ADA.
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 2 of 20



        2.       This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief

  pursuant to 28 U.S.C. §§ 2201 and 2202. In addition, this Court has supplementary jurisdiction

  over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.

         3.      Venue is proper in this Court as all actions complained of herein and injuries and

  damages suffered occurred in the Broward County in the Southern District of Florida.

         4.      Plaintiff DANIEL MONCADA is a resident of Broward County, Florida, is sui

  juris, and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C.

  §12101 (“ADAAA”).

         5.      Plaintiff is and at all relevant times has been visually disabled and suffers from

  bilateral retinopathy and retinal detachment, a permanent eye disease and medical condition that

  substantially and significantly impairs his vision. Plaintiff thus is substantially limited in

  performing one or more major life activities, including, but not limited to, accurately visualizing

  his world and adequately traversing obstacles. As such, he is a member of a protected class under

  the ADA, 42 U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR

  §§ 36.101, et seq., and in 42 U.S.C. §3602(h).

         6.      Because he is visually disabled, Plaintiff cannot use his mobile device without the

  assistance of appropriate and available screen reader software.

         7.      Defendant is a foreign for-profit corporation authorized to do business and doing

  business in the State of Florida, including Broward County, Florida. Defendant owns and operates

  a chain of Italian-themed restaurants in the United States, including locations within the Broward

  County, Florida.




                                                   2
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 3 of 20



         8.      Plaintiff’s visual disability limits him in the performance of major life activities,

  including sight, and he requires assistive technologies, auxiliary aids and services for effective

  communication, including communication in connection with his use of a mobile device.

         9.      Plaintiff frequently accesses the internet.      Because he is significantly and

  permanently visually disabled, in order to effectively communicate and comprehend information

  available on the internet and hereby access/comprehend mobile websites, Plaintiff uses

  commercially available screen reader software to interface with the various mobile websites.

         10.     At all times material hereto, Defendant was and still is an organization; which owns

  and operates a chain of restaurants selling food under the brand name “Brio”. Each Brio restaurant

  is open to the public. As the owner and operator of these restaurants, Defendant is defined as a

  place of “public accommodation" within meaning of Title III because Defendant is a private entity

  which owns and/or operates “[A] bakery, grocery store, clothing store, hardware store, shopping

  center, or other sales or rental establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R.

  §36.104(2).

         11.     Because Defendant is a store open to the public, each of Defendant’s physical

  restaurants is a place of public accommodation subject to the requirements of Title III of the ADA

  and its implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

         12.     Defendant controls, maintains, and/or operates an adjunct website and mobile

  website called https://www.brioitalian.com (hereinafter the “Mobile Website”) that is configured

  for use by mobile devices such as smartphones to access Defendant’s internet Mobile Website.

  One of the functions of the Mobile Website is to provide the public information on the various

  physical locations of Defendant’s restaurants throughout the United States and within the State of

  Florida. Defendant also sells to the public its food through the Mobile Website.



                                                   3
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 4 of 20



         13.       The Mobile Website also services Defendant’s restaurants by providing

  information on its available food products and branded merchandise, tips and advice, editorials,

  sales campaigns, events, and other information that Defendant is interested in communicating to

  its customers.

         14.       Since the Mobile Website allows the public the ability to locate Defendant’s

  physical restaurants, order food online that is also offered for sale by Defendant from its physical

  restaurants, purchase gift cards for use online and at the physical restaurants, check gift card

  balances for use online and at the physical restaurants, and sign up for an electronic emailer to

  receive offers, benefits, exclusive invitations, and discounts for use at the physical restaurants, the

  Mobile Website is an extension of, and gateway to, Defendant’s physical restaurants. By this

  nexus, the Mobile Website is characterized as an intangible service, privilege and advantage

  provided by a place of public accommodation as defined under the ADA and thus an extension of

  the services, privileges and advantages made available to the general public by Defendant through

  its brick and mortar locations and businesses.

         15.       Because the public can view and order Defendant’s food online that is also offered

  for sale by Defendant in its physical restaurants, purchase gift cards for use online and at the

  physical restaurants, check gift card balances for use online and at the physical restaurants, and

  sign up for an electronic emailer to receive offers, benefits, exclusive invitations, and discounts

  for use at the physical restaurants, the Mobile Website is an extension of, and gateway to, the

  physical restaurants, which are places of public accommodation pursuant to the ADA, 42 U.S.C.

  § 12181(7)(E). As such, the Mobile Website is an intangible service, privilege and advantage of

  Defendant’s brick and mortar store locations that must comply with all requirements of the ADA,

  must not discriminate against individuals with visual disabilities, and must not deny those



                                                    4
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 5 of 20



  individuals the same full and equal enjoyment of the services, privileges and advantages afforded

  to the non-disabled general public both online and at the physical restaurant locations.

         16.     At all times material hereto, Defendant was and still is an organization owning and

  operating the Mobile Website. Since the Mobile Website is open to the public through the internet,

  by this nexus the Mobile Website is an intangible service, privilege and advantage of Defendant’s

  brick and mortar restaurants that must comply with all requirements of the ADA, must not

  discriminate against individuals with visual disabilities, and must not deny those individuals the

  full and equal enjoyment of the services, privileges and advantages afforded to the non-disabled

  public both online and at the physical store. As such, Defendant has subjected itself and the

  associated Mobile Website to the requirements of the ADA.

         17.     Plaintiff is and/or has been a customer who is interested in patronizing, and intends

  to patronize, Defendant’s physical restaurants, and to order food online that is also offered for sale

  by Defendant at its physical restaurants, purchase gift cards for use online and at the physical

  restaurants, check gift card balances for use online and at the physical restaurants, and sign up for

  an electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use at the

  physical restaurants.

         18.     The opportunity to, from his home, shop and pre-shop Defendant’s food, order food

  online that is offered for sale by Defendant in its physical restaurants, purchase gift cards for use

  online and at the physical restaurants, check gift card balances for use online and at the physical

  restaurants, and sign up for an electronic emailer to receive offers, benefits, exclusive invitations,

  and discounts for use at the physical restaurants are important accommodations for Plaintiff

  because traveling outside of his home as a blind individual is often difficult, hazardous,

  frightening, frustrating and confusing experience.       Defendant has not provided its business



                                                    5
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 6 of 20



  information in any other digital format that is accessible for use by blind and visually disabled

  individuals using available screen reader software.

         19.        Like many consumers, Plaintiff accesses numerous mobile websites at a time to

  compare food, prices, sales, discounts, and promotions. Plaintiff may look at several dozens of

  sites to compare features, discounts, promotions, and prices.

         20.        During the month of March 2019 and thereafter, Plaintiff attempted on a number of

  occasions to utilize the Mobile Website to browse through the food and on-line offers to educate

  himself as to the food, sales, discounts, and promotions being offered, and with the intent to making

  a purchase through the Mobile Website or at one of the Defendant’s restaurants.

         21.        Plaintiff utilizes Voiceover screen reader software that allows individuals who are

  visually disabled to communicate with mobile websites. However, Defendant’s Mobile Website

  contains access barriers that prevent free and full use by visually disabled individuals using

  keyboards and available screen reader software. These barriers are pervasive and include, but are

  not limited to:

                    a. Mislabeled navigation option;

                    b. Non-describing images; and

                    c. Mislabeled button.

         22.        The Mobile Website also lacks prompting information and accommodations

  necessary to allow visually disabled individuals who use screen reader software to locate and

  accurately fill out online forms to order Defendant’s food from the Mobile Website.

         23.        Plaintiff attempted to locate an “Accessibility Notice” on the Mobile Website,

  which would direct him to a webpage with contact information for disabled individuals who have

  questions, concerns, or who are having difficulties communicating with the Mobile Website.



                                                       6
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 7 of 20



  However, although there appeared to be an accessibility statement on the Mobile Website, Plaintiff

  was still unable to fully access the Mobile Website.

         24.     The fact that Plaintiff could not communicate with or within the Mobile Website

  left him feeling excluded, as he is unable to participate in the same online mobile shopping

  experience, with access to the food, sales, discounts, and promotions as provided at the Mobile

  Website and for use in the physical restaurants, as the non-visually disabled public.

         25.     Plaintiff continues to desire and intent to patronize Defendant’s physical restaurants

  and to use its Mobile Website but is unable to fully do so as he is unable to effectively communicate

  with Defendant due to his blindness and Defendant’s Mobile Website’s access barriers. Thus,

  Plaintiff, as well as others who are blind or with visual disabilities, will suffer continuous and

  ongoing harm from Defendant’s intentional acts, omissions, policies, and practices as set forth

  herein unless properly enjoined by this Court.

         26.     Because of the nexus between Defendant’s restaurants and the Mobile Website, and

  the fact that the Mobile Website clearly provides support and is connected to Defendant’s

  restaurants for its operation and use, the Mobile Website is an intangible service, privilege and

  advantage of Defendant’s brick and mortar restaurants that must comply with all requirements of

  the ADA, must not discriminate against individuals with disabilities, and must not deny those

  individuals the same full and equal enjoyment of the services, privileges and advantages afforded

  to the non-disabled public both on-line and at its physical locations, which are places of public

  accommodations subject to the requirements of the ADA.

         27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

  to insure full and equal use of the Mobile Website by individuals with disabilities.




                                                   7
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 8 of 20



          28.     On information and belief, Defendant has not instituted a Web Accessibility

  Committee to insure full and equal use of Mobile Website by individuals with disabilities.

          29.     On information and belief, Defendant has not designated an employee as a Web

  Accessibility Coordinator to insure full and equal use of the Mobile Website by individuals with

  disabilities.

          30.     On information and belief, Defendant has not instituted a Web Accessibility User

  Accessibility Testing Group to insure full and equal use of the Mobile Website by individuals with

  disabilities.

          31.     On information and belief, Defendant has not instituted a User Accessibility

  Testing Group to insure full and equal use of the Mobile Website by individuals with disabilities.

          32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

          33.     On information and belief, Defendant has not instituted an Automated Web

  Accessibility Testing program.

          34.     On information and belief, Defendant has not created and instituted a Specialized

  Customer Assistance line or service or email contact mode for customer assistance for the visually

  disabled.

          35.     On information and belief, Defendant has not created and instituted on the Mobile

  Website a page for individuals with disabilities, nor displayed a link and information hotline, nor

  created an information portal explaining when and how Defendant will have the Mobile Website,

  applications, and digital assets accessible to the visually disabled or blind community.

          36.     On information and belief, the Mobile Website does not meet the Web Content

  Accessibility Guidelines 2.0 (“WCAG 2.0”) Level AA or higher of web accessibility.




                                                   8
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 9 of 20



         37.     On information and belief, Defendant has not disclosed to the public any intended

  audits, changes, or lawsuits to correct the inaccessibility of the Mobile Website to visually disabled

  individuals who want the safety and privacy of purchasing Defendant’s food offered on the Mobile

  Website online from their homes.

         38.     Thus, Defendant has not provided full and equal enjoyment of the services,

  facilities, privileges, advantages, and accommodations provided by and through the Mobile

  Website, in contravention of the ADA.

         39.     Further, public accommodations under the ADA must insure that their places of

  public accommodation provide effective communication for all members of the general public,

  including individuals with disabilities such as Plaintiff.

         40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

  with disabilities to participate in and benefit from all aspects of American civic and economic life.

  That mandate extends to internet shopping Mobile Websites, such as the Mobile Website.

         41.     On information and belief, Defendant is, and at all times has been, aware of the

  barriers to effective communication within the Mobile Website which prevent individuals with

  disabilities who are visually disabled from the means to comprehend information presented

  therein.

         42.     On information and belief, Defendant is aware of the need to provide full access to

  all visitors to the Mobile Website.

         43.      The barriers that exist on the Mobile Website result in discriminatory and unequal

  treatment of individuals with disabilities who are visually disabled, including Plaintiff.

         44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means



                                                    9
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 10 of 20



  to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

  in connection with its website access and operation.

         45.     Notice to Defendant is not required because of Defendant’s failure to cure the

  violations.

         46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

  U.S.C. §§ 2201 and 2202.

         47.     Plaintiff has retained the undersigned attorneys to represent him in this case and

  has agreed to pay them a reasonable fee for their services.

                                         Trespass Violations

         48.     Plaintiff utilizes his handheld mobile device to access websites such as the Mobile

  Website.

         49.     Plaintiff uses his mobile device as a method of conveyance of his personal

  information. Plaintiff thus restaurants his personal information and retains his browsing history

  on his mobile device.

         50.     Throughout the Mobile Website, Defendant has placed forms of software to collect

  non-public information on the website’s user’s preferences and internet browsing habits.

         51.    Defendant informs the Mobile Website user that the user’s personal information and

  browsing history is collected and is used for targeted marketing and advertising.

         52.     Because of his blindness, Plaintiff was unable to comprehend the Mobile Website;

  therefore, Plaintiff has had no choice, and likewise no knowledge, of Defendant’s installation of

  data and information tracking software and the collection of the website user’s browsing history

  and analytics placed on the user’s handheld device.




                                                  10
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 11 of 20



         53.     Based upon the review of the Mobile Website, when a user accesses the Mobile

  Website, Defendant installs software onto the user’s handheld device, without the user’s advance

  consent or knowledge. It is also clear that Defendant has used browser cookies to identify websites

  that Plaintiff has previously visited by accessing Plaintiff’s web browser history.

         54.     As such, through its Mobile Website, Defendant has committed a trespass against

  the Plaintiff, since the Mobile Website places information gathering software on the Plaintiff’s

  handheld device without Plaintiff’s knowledge or consent.

                             COUNT I – VIOLATION OF THE ADA

         55.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

         56.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

  the ADA because it owns and/or operates the Mobile Website, as defined within §12181(7)(E) and

  is subject to the ADA.

         57.     Pursuant to 42 U.S.C. §12181(7)(E), the Mobile Website is covered under the ADA

  because it provides the general public with the ability to locate Defendant’s physical restaurants,

  order food online also offered for sale by Defendant from its physical restaurants, purchase gift

  cards for use online and at the physical restaurants, check give card balances for use on-line and

  at the physical restaurants, and sign up for an electronic emailer to receive offers, benefits,

  exclusive invitations, and discounts for use at the physical restaurants. The Mobile Website thus

  is an extension of, and gateway to, and an intangible service, privilege and advantage of

  Defendant’s physical restaurants. Further, the Mobile Website also serves to augment Defendant’s

  physical restaurants by providing the public information on the various physical locations of the

  restaurants and educating the public as to Defendant’s available food sold through the Mobile

  Website and in its physical restaurants.



                                                   11
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 12 of 20



         58.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

  discrimination to deny individuals with disabilities or a class of individuals with disabilities an

  opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

  or accommodation, which is equal to the opportunities afforded to other individuals.

         59.     Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

  discrimination includes, among other things, “a failure to make reasonable modifications in

  policies, practices, or procedures, when such modifications are necessary to afford such goods,

  services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

  unless the entity can demonstrate that making such modifications would fundamentally alter the

  nature of such goods, services, facilities, privileges, advantages or accommodations.”

         60.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

  discrimination also includes, among other things, “a failure to take such steps as may be necessary

  to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

  treated differently than other individuals because of the absence of auxiliary aids and services,

  unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

  the good, service, facility, privilege, advantage, or accommodation being offered or would result

  in an undue burden.”

         61.     Defendant’s Mobile Website must be in compliance with the ADA, but it is not, as

  specifically alleged hereinabove and below.

         62.     Because of the inaccessibility of the Mobile Website, individuals with disabilities

  who are visually disabled are denied full and equal enjoyment of the information and services that

  Defendant has made available to the public on its Mobile Website, and at its physical restaurants,

  in violation of 42 U.S.C. §12101, et seq, and as prohibited by 42 U.S.C. §12182, et seq.



                                                   12
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 13 of 20



         63.     The Mobile Website was visited in or about May 2019 by Plaintiff’s expert, and

  the expert determination was that the same access barriers that Plaintiff had initially encountered

  in March 2019 continued to exist. Despite Defendant being subject to a prior ADA accessibility

  lawsuit in the Southern District of Florida, and a confidential settlement being reached therein,

  Defendant did not make the necessary changes or improvements to the Mobile Website to enable

  its full use and enjoyment by, and accessibility to, visually disabled persons such as Plaintiff.

  When the Website was revisited, it was determined that although the Website appeared to have an

  accessibility notice displayed on its Mobile Website, that accessibility notice still could not be

  accessed by and continued to be a barrier to visually disabled persons such as Plaintiff. Thus,

  Defendant had made no material changes or improvements to the Mobile Website since its prior

  confidential settlement to enable its full use, enjoyment and accessibility for visually disabled

  persons such as Plaintiff. The Mobile Website continues to be not fully accessible to blind and

  visually disabled users based on the following barriers among others:

                 a.      Mislabeled navigation option;

                 b.      Non-describing images; and

                 c.      Mislabeled button.

  See, Expert Declaration and Curriculum Vitae of Robert D. Moody, attached as Composite Exhibit

  “A”.

         64.     More violations may be present on other pages of the Mobile Website, which can

  and will be determined and proven through the discovery process in this case.

         65.     Further, the Mobile Website does not offer or include the universal symbol for the

  disabled that would permit disabled individuals to access the Mobile Website’s accessibility

  information and accessibility facts.



                                                  13
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 14 of 20



         66.     There are readily available, well established guidelines on the internet for making

  Mobile Websites accessible to the blind and visually disabled. These guidelines have been

  followed by other large business entities in making their websites accessible. Examples of such

  guidelines include, but not limited to, adding alt-text to graphics and ensuring that all functions

  can be performed using a keyboard. Incorporating such basic components to make the Mobile

  Website accessible would neither fundamentally alter the nature of Defendant’s business nor

  would it result in an undue burden to the Defendant.

         67.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

  access to the Mobile Website by individuals, such as Plaintiff, with visual disabilities who requires

  the assistance of interface with screen reader software to comprehend and access internet websites.

  These violations within the Mobile Website are ongoing.

         68.     The ADA and ADAAA require that public accommodations and places of public

  accommodation ensure that communication is effective.

         69.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “voice,

  text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

  specifically states that screen reader software is an effective method of making visually delivered

  material available to individuals who are blind or have low vision.

         70.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

  appropriate auxiliary aids and services where necessary to ensure effective communication with

  individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

  in accessible formats, in a timely manner, and in such a way as to protect the privacy and

  independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).




                                                   14
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 15 of 20



         71.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

  subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

  public accommodations, and requires places of public accommodation to be designed, constructed,

  and altered in compliance with the accessibility standards established by Part 36.

         72.     As alleged hereinabove, the Mobile Website has not been designed to interface with

  the widely and readily available technologies that can be used to ensure effective communication,

  and thus violates the ADA.

         73.     As a direct and proximate result of Defendant’s failure to provide an ADA

  compliant Mobile Website, with a nexus to its brick and mortar physical restaurants locations,

  Plaintiff has suffered an injury in fact by being denied full access to and enjoyment of Defendant’s

  Mobile Website and physical restaurants.

         74.     Because of the inadequate development and administration of the Mobile Website,

  Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to

  remedy the ongoing disability discrimination.

         75.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff appropriate and necessary injunctive relief; including an order to:

         a) Require Defendant to adopt and implement a web accessibility policy to make publicly

  available and directly link from the homepage of the Mobile Website to a statement as to the

  Defendant’s policy to ensure persons with disabilities have full and equal enjoyment of the

  services, facilities, privileges, advantages, and accommodations through the Mobile Website.

         b) Require Defendant to take the necessary steps to make the Mobile Website readily

  accessible to and usable by visually disabled users, and during that time period prior to the Mobile

  Website’s being readily accessible, to provide an alternative method for individuals with visual



                                                   15
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 16 of 20



  disabilities to access the information available on the Mobile Website until such time that the

  requisite modifications are made, and

         c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

  visual impairments will be able to effectively communicate with the Mobile Website for purposes

  of viewing and locating Defendant’s physical restaurants and locations, and becoming informed

  of and purchasing Defendant’s food online, and during that time period prior to the Mobile

  Website’s being designed to permit individuals with visual disabilities to effectively communicate,

  to provide an alternative method for individuals with visual disabilities to effectively communicate

  for such goods and services made available to the general public through the Mobile Website.

         76.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs and expenses

  pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

  for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

  services.

         WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

  the following relief:

         A. A declaration that Defendant’s Mobile Website is in violation of the ADA;

         B. An Order requiring Defendant, by a date certain, to update the Mobile Website, and

               continue to monitor and update the Mobile Website on an ongoing basis, to remove

               barriers in order that individuals with visual disabilities can access, and continue to

               access, the Mobile Website and effectively communicate with the Mobile Website to

               the full extent required by Title III of the ADA;




                                                    16
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 17 of 20



        C. An Order requiring Defendant, by a date certain, to clearly display the universal

           disabled logo within the Mobile Website, wherein the logo 1 would lead to a page which

           would      state   Defendant’s   accessibility   information,   facts,   policies,   and

           accommodations. Such a clear display of the disabled logo is to insure that individuals

           who are disabled are aware of the availability of the accessible features of the Mobile

           Website;

        D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

           accessibility by implementing a website accessibility coordinator, a website application

           accessibility policy, and providing for website accessibility feedback to insure

           compliance thereto;

        E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

           procedures toward persons with disabilities, for such reasonable time to allow

           Defendant to undertake and complete corrective procedures to its Mobile Website;

        F. An Order directing Defendant, by a date certain, to establish a policy of web

           accessibility and accessibility features for the Mobile Website to insure effective

           communication for individuals who are visually disabled;

        G. An Order requiring, by a date certain, that any third-party vendors who participate on

           Defendant’s Mobile Website to be fully accessible to the visually disabled;

        H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

           provide mandatory web accessibility training to all employees who write or develop

           programs or code for, or who publish final content to, the Mobile Website on how to




  1



                                                17
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 18 of 20



               conform all web content and services with ADA accessibility requirements and

               applicable accessibility guidelines;

         I. An Order directing Defendant, by a date certain and at least once every three months

               thereafter, to conduct automated accessibility tests of the Mobile Website to identify

               any instances where the Mobile Website is no longer in conformance with the

               accessibility requirements of the ADA and any applicable accessibility guidelines, and

               further directing Defendant to send a copy of the twelve (12) quarterly reports to

               Plaintiff’s counsel for review;

         J. An Order directing Defendant, by a date certain, to make publicly available and directly

               link from the Mobile Website homepage, a statement of Defendant’s Accessibility

               Policy to ensure the persons with disabilities have full and equal enjoyment of the

               Mobile Website and shall accompany the public policy statement with an accessible

               means of submitting accessibility questions and problems;

         K. An award to Plaintiff of her reasonable attorney’s fees, costs and expenses; and

         L. Such other and further relief as the Court deems just and equitable.

                                       COUNT II – TRESPASS

         77.      Plaintiff re-alleges paragraphs 1 through 54 as if set forth fully herein.

         78.      Plaintiff’s tangible personal property, being his mobile device and the personal

  information and browsing history stored therein, has suffered a trespass by Defendant on each and

  every date that the Plaintiff has accessed Defendant’s Mobile Website, due to Defendant’s

  employment of software analytics which are present on and through the Mobile Website, which

  the Plaintiff has navigated.




                                                      18
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 19 of 20



         79.     At all relevant times, Plaintiff did not consent to and was unaware that the Mobile

  Website was placing software on his mobile device due to his inability to effectively communicate

  with and fully view and access the Website.

         80.     Plaintiff did not consent to the placement of tracking and information securing

  software on his mobile device; therefore, Defendant has committed a trespass against Plaintiff by

  placing such software on his mobile device without his knowledge or consent.

         81.     By the acts described hereinabove, Defendant has repeatedly and persistently

  engaged in trespass of Plaintiff’s personal property in violation of Florida common law against

  trespass.

         82.     Defendant’s installation, operation, and execution of software on Plaintiff’s mobile

  device have directly and proximately impaired the condition and value of the Plaintiff’s mobile

  device, thereby causing Plaintiff damages.

         83.     At the Mobile Website location, Defendant has a “Privacy Policy” that discusses

  the automatic gathering of information from, including the automatic placement of cookies and

  other information gathering software on, computers and mobile devices of users of the Website

  such as Plaintiff. A copy of that “Privacy Policy” is attached hereto as Exhibit “B” and its contents

  are incorporated herein by reference.

         84.     Defendant’s trespass to chattels, nuisance, and interference has caused real and

  substantial damage to Plaintiff as follows:

         a) By consuming the resources of and/or degrading the performance of Plaintiff’s mobile

  device (including space, memory, processing cycles, and internet connectivity);

         b) By infringing on Plaintiff’s right to exclude others from his mobile device;




                                                   19
Case 0:19-cv-61792-RAR Document 1 Entered on FLSD Docket 07/17/2019 Page 20 of 20



         c) By infringing on Plaintiff’s right to determine, as the owner of his mobile device, which

  programs should be installed and operated on his mobile device;

         d) By compromising the integrity, security, and ownership of Plaintiff’s mobile device;

  and

         e) By forcing Plaintiff to expend money, time, and resources in order to remove the

  programs that had been installed on his mobile device without notice or consent.

         85.       Defendant’s actions were taken knowingly, willfully, intentionally, and in reckless

  disregard for Plaintiff’s rights under the law.

         WHEREFORE, Plaintiff demands a judgment be entered against Defendant for all of

  Plaintiff’s compensatory damages, interest, costs, and such further relief as the Court deems just

  and equitable.



         DATED: July 17, 2019.


  RODERICK V. HANNAH, ESQ., P.A.                         LAW OFFICE OF PELAYO
  Counsel for Plaintiff                                  DURAN, P.A.
  8751 W. Broward Blvd., Suite 303                       Co-Counsel for Plaintiff
  Plantation, FL 33324                                   4640 N.W. 7th Street
  T. 954/362-3800                                        Miami, FL 33126-2309
  954/362-3779 (Facsimile)                               T. 305/266-9780
  Email: rhannah@rhannahlaw.com                          305/269-8311 (Facsimile)
                                                         Email: duranandassociates@gmail.com


  By____s/ Roderick V. Hannah __                         By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                     PELAYO M. DURAN
        Fla. Bar No. 435384                                    Fla. Bar No. 0146595




                                                    20
